Case 6:18-cv-00613-GAP-DCI Document 105 Filed 08/28/20 Page 1 of 3 PageID 604




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            ORLANDO DIVISION


ROBERT DANIEL TAYLOR,

      Plaintiff,
                                           CASE NO.: 6:18-cv-00613-GAP-DCI
vs.

LEANNE POLHILL; RANDY
ELLSWORTH; ROBERT PICKARD,
MD; JOHN FISCHER; DOUGLAS
MOORE; PAMELA DECMEROWSKI;
MARIA HERNANDEZ; AND
THOMAS HOLLERN; EACH SOLELY
IN THEIR OFFICIAL CAPACITIES AS
MEMBERS OF THE FLORIDA
BOARD OF HEARING AID
SPECIALISTS; CELESTE PHILIP,
MD, MPH, SOLELY IN HER
OFFICIAL CAPACITY AS
SECRETARY OF THE FLORIDA
BOARD OF HEALTH

      Defendants.
________________________________/

                             PLAINTIFF’S NOTICE OF
                             VOLUNTARY DISMISSAL

      Plaintiff Robert Daniel Taylor hereby voluntarily dismisses this lawsuit.

Defendants have not yet answered the complaint and thus dismissal is proper

under Fed. R. Civ. P. 41(a)(1)(A)(i). Plaintiff’s circumstances have recently and

materially changed such that he can no longer pursue licensure as a hearing

aid specialist in Florida.




                                       1
Case 6:18-cv-00613-GAP-DCI Document 105 Filed 08/28/20 Page 2 of 3 PageID 605




      DATED: August 28, 2020.

                                  Respectfully submitted,

                                  By___s/ Anastasia P. Boden________
                                  LAWRENCE G. SALZMAN*
                                  (Cal. Bar No. 224727)
                                  Email: LSalzman@pacificlegal.org
                                  ANASTASIA P. BODEN*
                                  (Cal. Bar No. 281911)
                                  Email: ABoden@pacificlegal.org
                                  TIMOTHY R. SNOWBALL*
                                  (Cal. Bar No. 317379)
                                  Email: TSnowball@pacificlegal.org
                                  Pacific Legal Foundation
                                  930 G Street
                                  Sacramento, CA 95814
                                  Telephone: (916) 419-7111
                                  Telefax: (916) 419-7747

                                  CHRISTINA M. MARTIN
                                  (Fla. Bar No. 0100760), Trial Counsel
                                  Email: CMartin@pacificlegal.org
                                  Pacific Legal Foundation
                                  4440 PGA Blvd., Suite 307
                                  Palm Beach Gardens, FL 33410
                                  Telephone: (561) 691-5000
                                  Telefax: (561) 691-5006
                                  Attorneys for Plaintiff

                                  *Admitted Pro Hac Vice




                                      2
Case 6:18-cv-00613-GAP-DCI Document 105 Filed 08/28/20 Page 3 of 3 PageID 606




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this day, August 28, 2020, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system which will send a

notice of electronic filing to all counsel of record.

                                                     s/Anastasia P. Boden
                                                ANASTASIA P. BODEN*
                                                Cal. Bar No. 281911

                                                Attorney for Plaintiff

                                                * Admitted Pro Hac Vice




                                               3
